Upon an appeal by defendant Dunn to this Court, from judgment rendered at June Term, 1924, of Superior Court of Lenoir County, appellant's assignments of error were sustained and a new trial ordered. Miller v.Dunn, 188 N.C. 397. Issues necessary to a judgment finally determining the rights of the parties, involving the amount paid by Dunn to Copeland Bros., by whom the note was transferred to Dunn, and the application of payments, aggregating $100, made by Miller to Dunn, after the transfer of the note, were not submitted to the jury on the former trial. Upon the new trial the facts involved in the issues suggested have been found by the jury, upon competent evidence, and under instructions free from error. Appellant's exceptions to the admission of evidence, to issues submitted, and to the judgment, cannot be sustained. The judgment is affirmed. There is
No error. *Page 816